 Case 1:18-cv-11576-NLH-JS Document 4 Filed 01/10/19 Page 1 of 9 PageID: 12



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
______________________________________________________________________________
CARMINE DECAMILLIS, III,             :
                                     :
            Plaintiff,               : Civil Action No.: 1:18-cv-11576-NLH-JS
                                     :
            v.                       :
                                     :
EDUCATIONAL INFORMATION              :
AND RESOURCE CENTER,                 :
                                     :
          and                        :
                                     :
CHARLES M. IVORY,                    :
                                     :
          and                        :
                                     :
MICHAEL PROCOPIO,                    :
                                     :
            Defendants.              :

                                    AMENDED COMPLAINT

          Plaintiff, Carmine De Camillis, by and through his undersigned counsel, hereby files this

Amended Complaint against Defendants, Educational Information and Resource Center, Charles

M. Ivory, and Michael Procopio, and avers as follows:

                                 PARTIES AND JURISDICTION

          1.     Plaintiff, Carmine De Camillis (hereinafter “Plaintiff” or “De Camillis”), is an

adult individual residing at 151 Glen Echo Avenue, Swedesboro, Gloucester County, New

Jersey.

          2.     Plaintiff worked at the now defunct Defendant Educational Information and

Resource Center (”EIRC”), a New Jersey limited liability company which had a principal place

of business at 200 College Drive, Blackwood, Camden County, New Jersey. While EIRC’s

Board of Directors dissolved the entity in an meeting on March 29, 2017, upon information and




                                                  1
  Case 1:18-cv-11576-NLH-JS Document 4 Filed 01/10/19 Page 2 of 9 PageID: 13



belief, the Board invested Mr. Frank Cavallo of the law firm of Parker McCay as special counsel

in a receivership capacity or quasi- or de facto receivership capacity for the purpose of winding

up the entity’s outstanding final business. Upon further information and belief, EIRC remaining

assets—to the extent they exist at all—are administered by Special Counsel Cavallo.

         3.     At all times relevant herein, EIRC was an “employer” of Plaintiff within the

meaning of the Fair Labor Standards Act (“FLSA’), 29 USC § 201, et seq.

         5.     Defendant Charles M. Ivory (“Ivory”) is an adult individual who, upon

information and belief, served as an Executive Director at EIRC during Plaintiff’s employment

there.

         5.     At all times relevant herein, Ivory was an “employer” of Plaintiff within the

meaning of the FLSA.

         6.     Defendant Michael Procopio (“Procopio”) is an adult individual who, upon

information and belief, served the Director of Technology at EIRC during Plaintiff’s

employment there.

         7.     At all times relevant herein, Procopio was an “employer” of Plaintiff within the

meaning of the FLSA.

         8.     This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because the claims herein arise under the law of the United States (specifically, 29

USC § 201, et seq.).

         9.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) and

(b)(2) because Defendants resides in and/or conducted business in this judicial district and

because a substantial part of the acts and/or omissions giving rise to the claims set forth herein

occurred in this judicial district.



                                                 2
  Case 1:18-cv-11576-NLH-JS Document 4 Filed 01/10/19 Page 3 of 9 PageID: 14



                                 FACTUAL ALLEGATIONS

       10.     Defendant EIRC is a now-defunct public agency specializing in education-related

programs and services for parents, schools, communities, nonprofit organizations and privately

held businesses throughout New Jersey.

       11.     Defendant Ivory was the Executive Director of EIRC throughout most of

Plaintiff’s time as an employee at EIRC and acted directly in the interest of EIRC.

       12.     Defendant Procopio was the Director of Technology of EIRC throughout

Plaintiff’s employment with EIRC and acted directly in the interest of EIRC.

       13.     Defendants are all employers covered by the record-keeping minimum wage,

wage payment and overtime pay mandates of the FLSA.

       14.     On or about July 14, 2014, Plaintiff was hired by Defendants to work as an

installation technician.

       15.     Throughout Plaintiff’s employment with Defendants, Plaintiff installed low

voltage cabling in schools throughout New Jersey.

       16.     At all times relevant to this complaint, Plaintiff’s base rate of pay was set by

Defendants at $18.00 per hour.

       17.     While employed by Defendants, Plaintiff usually worked full work weeks of forty

hours per week.

       18.     While employed by Defendants, Plaintiff usually worked in excess of forty hour

hours per work week.

       19.     Upon information and belief, Defendant Procopio, as Plaintiff’s supervisor, set

Plaintiff’s weekly work schedule, deciding where and when Plaintiff would work.




                                                3
 Case 1:18-cv-11576-NLH-JS Document 4 Filed 01/10/19 Page 4 of 9 PageID: 15



       20.      Despite working in excess of forty hours per week, Plaintiff never received

overtime pay.

       21.      Each hour that Plaintiff worked while in Defendant’s employee was paid at the

regular rate of $18.00 per hour (which was increased to $18.30 in September 2016).

       22.      As identified below, Plaintiff worked a significant amount of overtime without

proper compensation.

   Invoice/Check #           Date        Hours        Pay          OT

       1500109             7/17/2014     32.25       $2,884.50   16.125

       1500184             7/29/2014       35        $1,350.00     35

       1500363             8/12/2014     106.25      $1,912.50    20.25

       1500533             8/27/2014     168.98      $3,041.65    88.98

       1500635             9/9/2014        83        $1,494.00      3

       1500980             9/29/2014       0         $2,779.56      0

       1501317            10/29/2014     196.46      $3,536.28   116.46

       1501474            11/11/2014     77.46       $1,394.28      0

       1501612            11/26/2014       0         $1,354.14      0

       1501685             12/9/2014       0          $526.50       0

       1501886            12/23/2014       0         $1,597.50      0

       1502262             1/29/2015       0         $2,160.00      0

       1502385             2/10/2015       0          $884.70       0

       1502604             2/26/2015       0         $2,062.80      0

       1502717             3/10/2015       0         $1,399.68      0

       1502897             3/27/2015       0         $2,540.34      0


                                                 4
Case 1:18-cv-11576-NLH-JS Document 4 Filed 01/10/19 Page 5 of 9 PageID: 16



    1503010        4/14/2015      0          $833.76      0

    1600329        8/11/2015     53.5        $963.00      0

   Ck 007285       9/30/2015    65.33        $914.83      0

                   10/15/2015   133.14      $1,669.39   53.14

                   10/30/2015   141.3       $1,758.23    61.3

                   11/13/2015   101.32      $1,231.17   21.32

                   11/30/2015    85.5       $1,027.64    5.5

                   12/15/2015   103.67      $1,258.14   23.67

                   12/23/2015   99.92       $1,213.42   19.92

                   1/15/2016    127.69      $1,556.77   47.69

                   1/29/2016    82.92       $1,033.60    2.92

                   2/12/2016    76.13        $943.01      0

                   2/29/2016    98.41       $1,234.09   18.41

                   3/15/2016     40          $457.01      0

                   4/15/2016    181.92      $2,146.48   101.92

                   4/30/2016    78.92        $950.55      0

                   5/15/2016    66.42        $797.25      0

                   5/31/2016    64.78        $777.13      0

                   6/15/2016    105.49      $1,259.86   25.49

                   6/30/2016    114.83      $1,351.94   34.83

                   7/15/2016    114.33      $1,343.90   34.33

                   7/26/2016    89.92       $1,079.44    9.92

                   8/15/2016     94.2       $1,129.76    14.2


                                        5
 Case 1:18-cv-11576-NLH-JS Document 4 Filed 01/10/19 Page 6 of 9 PageID: 17



                               8/13/2016     131.66       $1,514.36    51.66

                               9/15/2016     111.27       $1,313.80    31.27

                              9/30/20161     104.83       $1,377.19    24.83

                              10/14/2016      82.99       $1,016.23    2.99

                              10/31/2016      96.33       $1,184.64    16.33

                              11/15/2016      79.54        $984.64       0

                              11/30/2016      75.38        $932.20       0

                              12/15/2016      57.91        $711.73       0

                              12/23/2016      93.25       $1,151.88    13.25

                               1/13/2017       40          $480.04       0

                               1/31/2017       96         $1,171.44     16

                               2/15/2017       3.5          $57.89       0

           Total:                            3791.7                   910.705



       23.          Upon information and belief, Defendant Ivory, as the Executive Director of EIRC,

determined Plaintiff’s wages and decided not to pay Plaintiff overtime for hours worked in

excess of forty hours per week.

       24.          Throughout Plaintiff’s employment with Defendants, Plaintiff did not classify as

an “exempt” employee under the FLSA.




       1
           On this date, Mr. DeCamillis’ hourly rate increased from $18.00 to $18.30
                                                      6
  Case 1:18-cv-11576-NLH-JS Document 4 Filed 01/10/19 Page 7 of 9 PageID: 18



                      CAUSE OF ACTION FOR VIOLATION OF THE
                            FAIR LABOR STANDARDS ACT
                         (Failure to Pay Overtime Compensation)

          25.   Plaintiff incorporates by reference Paragraphs 1 through 24 as if fully set for

herein.

          26.   At all times relevant herein, Defendants were employers within the meaning of

the FLSA.

          27.   At all times relevant herein, Defendants were responsible for paying wages to

Plaintiff.

          28.   At all times relevant herein, Plaintiff was employed with Defendants as an

“employee” within the meaning of the FLSA.

          29.   Plaintiff was not an “exempt” employee for purposes of the overtime provisions

of the FLSA.

          30.   Defendants failed to pay Plaintiff for hours worked by him in excess of forty per

workweek.

          31.   Under the FLSA, an employer must pay an employee who is not exempt from the

overtime provisions of law at least one and one half time his base rate for each hour worked in

excess of forty hours per workweek.

          32.   Defendants’ violations of the FLSA include not paying Plaintiff any overtime pay

for overtime hours spent above the forty hours Plaintiff each week.

          33.   Defendants’ conduct in failing to pay Plaintiff was willful and not based upon any

reasonable interpretation of the law.

          34.   As a result of Defendant’s unlawful conduct, Plaintiff has suffered damages as set

forth herein.



                                                7
  Case 1:18-cv-11576-NLH-JS Document 4 Filed 01/10/19 Page 8 of 9 PageID: 19



                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendants and

that this Court enter an Order providing that:

       A.      Defendant are to compensate, reimburse, and make Plaintiff whole for any and all

pay and benefits he would have received had it not been for Defendants’ illegal actions,

including but not limited to past lost earning. Plaintiff should be accorded those benefits

illegally withheld;

       B.      Plaintiff is to be awarded liquidated damages as applicable under the Fair Labor

Standards Act and New Jersey Wage Laws in an amount equal to the actual damages in this case.

       C.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorneys’ fees as provided by applicable federal and state law.

       D.      Any other further relief this Court deems just proper and equitable.



Date: January 10, 2019                LAW OFFICES OF ERIC A. SHORE, P.C.

                                      BY: /s/ Graham F. Baird
                                      GRAHAM F. BAIRD, ESQUIRE
                                      Two Penn Center
                                      1500 JFK Boulevard, Suite 1240
                                      Philadelphia, PA 19110
                                      Tel.: (267) 546-0131
                                      Fax: (215) 944-6124
                                      Email: grahamb@ericshore.com
                                      Attorney for Plaintiff, Carmine De Camillis




                                                 8
 Case 1:18-cv-11576-NLH-JS Document 4 Filed 01/10/19 Page 9 of 9 PageID: 20



                              CERTIFICATE OF SERVICE

       On January 10, 2019, the undersigned served the foregoing Amended Complaint by First

Class Mail upon Counsel for Defendants:



                                  Katherine D. Hartman
                                   Attorneys Hartman
                                    68 E. Main Street
                                  Moorestown, NJ 08057
                                 Attorney for Defendants
                          Charles M. Ivory and Michael Procopio


                                   Frank P. Cavollo, Jr.
                                   Parker McCay, P.A.
                             9000 Midlantic Drive, Suite 300
                                 Mount Laurel, NJ 08054
                                 Attorney for Defendant
                       Educational Information and Resource Center



                                          /s/ Graham F. Baird
                                          GRAHAM F. BAIRD, ESQUIRE




                                             9
